Exhibit 1 This document is a free translation only of the proposed plan of reorganization filed by Oi S.A. and certain of its affiliates with the 7 th Business Court of Rio de Janeiro on September 5, 2016 with document number 94.054-94.157. Due to the complexities of language translation, translations are not always precise. The original document was prepared in Portuguese, and in case of any divergence, discrepancy or difference between this version and the Portuguese version, the Portuguese version shall prevail. The Portuguese version is the only valid and complete version and shall prevail for any and all purposes. There is no assurance as to the accuracy, reliability or completeness of the translation. Any person reading this translation and relying on it should do so at his or her own risk. Consolidated Judicial Reorganization Plan of Oi S.A. – under Judicial Reorganization Telemar Norte Leste S.A. – under Judicial Reorganization Oi Móvel S.A. – under Judicial Reorganization Copart 4 Participações S.A. – under Judicial Reorganization Copart 5 Participações S.A. – under Judicial Reorganization Portugal Telecom International Finance BV – under Judicial Reorganization Oi Brasil Holdings Coöperatief UA – under Judicial Reorganization September 05, 2016 2 OI S.A. – under Judicial Reorganization (“
